Reynolds, J.
The appellant Arthur Levitt, as Comptroller of the State of New York, is not bound by the decision of the hearing officer. The Comptroller was not a party to the collective bargaining agreement and was not a party to the grievance procedure instituted by petitioners. The Comptroller is entitled to a judicial review of the legality of his decisions made in performance of his duties specified in section 1 of article V of the New York Constitution and sections 8 and 111 of the State Finance Law. Furthermore, both the Comptroller and the State Administrative Judge in their separate answers allege that the issues raised in the grievance proceedings do not come within the provisions of the Civil Service Employees Association agreement and should not be considered within the article 18 grievance procedure thereof. This issue has not received judicial review to confirm or vacate the award (CPLR 7510, 7511) and can be considered and determined now (Matter of Antonopoulou v Beame, 32 NY2d 126).
We conclude that the issues raised by petitioners are not grievances arising under the collective bargaining agreement. On the merits, the sole issue is the proper construction of subdivison 6 of section 219 of the Judiciary Law. We find that appellants have properly interpreted and applied these provisions in fixing the salaries of petitioners (see Totero v Levitt, 51 AD2d 109 [decided herewith]).
The judgment should be reversed, on the law, and the petition dismissed, without costs.